Dismissed and Memorandum Opinion filed February 16, 2012.




                                           In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-12-00023-CV
                                    ____________

       VINCE CASMIR AND ASPEN PREMIER ASSETS, LTD., Appellants

                                            V.

                        FRONTERA ENERGY, LLC, Appellee


                       On Appeal from the 333rd District Court
                                Harris County, Texas
                          Trial Court Cause No. 2011-62770


                      MEMORANDUM OPINION

       This is an attempted appeal from an order expunging lis pendens. This court has
determined that an order cancelling notices of lis pendens is not an appealable order.
Marks v. Starratt, No. 14-09-00269-CV; 2009 WL 1312180 (Tex. App.—Houston [14th
Dist.] May 7, 2009, no pet.) (mem. op.).

       On January 24, 2012, this court sent notice to all parties that the court would
consider dismissal of the appeal on its own motion unless any party filed a response within
10 days. Appellant filed no response.
      Accordingly, the appeal is ordered dismissed.



                                        PER CURIAM


Panel consists of Justices Seymore, Boyce, and Christopher.




                                           2